          Case 2:16-cr-00130-ER Document 680 Filed 12/18/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      :

                      v.                       :             CRIMINAL NO. 16-130

 CHARLES M. HALLINAN                           :
 (Reg. No. 75207-066)

                   ORDER AUTHORIZING DEPOSITION OF INMATE

               AND NOW, this _____ day of ____________________, 20_____, upon

consideration of the government’s motion, pursuant to Federal Rule of Civil Procedure

30(a)(2)(B), requesting leave of court to conduct a deposition by oral examination of the

defendant, Charles M. Hallinan, a federal inmate, for cause shown, the Court concludes that the

motion should be granted, and, therefore, it is hereby

               ORDERED that the Motion of United States of America for Leave of Court to

Conduct Deposition of Inmate by Oral Examination is GRANTED; and it is further

               ORDERED that the government is authorized to conduct a deposition by oral

examination of the defendant, Charles M. Hallinan (Reg. No. 75207-066); and it is further

               ORDERED that the Warden, Federal Correctional Institution, Butner, shall make

inmate Charles M. Hallinan (Reg. No. 75207-066) available to appear at the deposition on

January 23, 2020, as requested by the government.

                                             BY THE COURT:




                                             HONORABLE EDUARDO C. ROBRENO
                                             Judge, United States District Court
          Case 2:16-cr-00130-ER Document 680 Filed 12/18/19 Page 2 of 6




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      :

                       v.                      :             CRIMINAL NO. 16-130

 CHARLES M. HALLINAN                           :
 (Reg. No. 75207-066)

                    MOTION OF UNITED STATES OF AMERICA
                      FOR LEAVE OF COURT TO CONDUCT
                 DEPOSITION OF INMATE BY ORAL EXAMINATION

               The United States of America, by its attorneys, William M. McSwain, United

States Attorney for the Eastern District of Pennsylvania, and Mark B. Dubnoff, Maria M.

Carrillo, and Lauren R. Baer, Assistant United States Attorneys, pursuant to Federal Rule of

Civil Procedure 30(a)(2)(B), hereby requests leave of court to conduct a deposition by oral

examination of the defendant, Charles M. Hallinan, a federal inmate, in the above-captioned

case. In support of the motion, the government avers as follows:

                1.     The defendant, Charles M. Hallinan, currently is a federal inmate assigned

to the Federal Correctional Institution, Butner, in Butner, North Carolina. Hallinan is scheduled

to be released from custody on October 9, 2030.

                2.     On July 6, 2018, this Court sentenced Hallinan and, among other things,

ordered him to pay a criminal fine of $2.5 million. This Court also entered in favor of the United

States and against Hallinan two forfeiture money judgments in the amounts of $64,300,829.90

and $90,000, respectively. Since sentencing, Hallinan has made few, if any, payments, toward

these debts, and they remain outstanding.
          Case 2:16-cr-00130-ER Document 680 Filed 12/18/19 Page 3 of 6




                3.     The government currently is attempting to enforce Hallinan’s fine and

forfeiture money judgment obligations. As part of its collection efforts, the government to date

has obtained multiple preliminary orders of forfeiture with regard to certain assets, including: (1)

real property located at 641 N. Spring Mill Road, Villanova, PA, where defendant Hallinan lived

for decades (the “Villanova House”); (2) a Whetstone Partners LLC Series A-1 Senior Secured

Promissory Note in the face amount of $2,000,000 payable to Linda B. Hallinan (the “Whetstone

Note”); and (3) proceeds from the 2018 sale of real property located at 215 122nd Street, Stone

Harbor, New Jersey 08247, which defendant Hallinan used as a beach house for decades (the

“Stone Harbor Property”);.

               4.      On August 6, 2018, Hallinan’s wife, Rhea Hallinan, filed an ancillary

petition in which she asserted an interest in the Villanova House. ECF No. 526.

               5.      On May 17, 2019, one of Hallinan’s daughters, Linda Hallinan, filed an

ancillary petition in which she asserted an interest in the Whetstone Note. ECF No. 599.

               6.      On May 22, 2019, Hallinan’s other daughter, Carolyn Hallinan, filed an

ancillary petition in which she asserted an interest in the proceeds from the sale of the Stone

Harbor Property. ECF No. 605.

               7.      These ancillary proceedings are currently pending before this Court.

               8.      By this motion, the government seeks leave to examine Hallinan by

deposition so it can ask him specific questions regarding his personal knowledge about the

Villanova House, the Whetstone Note, and the Stone Harbor Property. Hallinan undoubtedly is

the person most knowledgeable about the facts relating to all three ancillary petitions. He also




                                                 2
            Case 2:16-cr-00130-ER Document 680 Filed 12/18/19 Page 4 of 6



may be the only person with personal knowledge about certain facts relating to each ancillary

petition.

                9.       The government also intends to ask Hallinan questions regarding the

location and identity of other assets, as part of the government’s ongoing discovery in aid of

execution of this Court’s monetary judgments. See Order of Forfeiture, July 6, 2018, at 16, ¶ 19

(authorizing the government to “conduct any discovery necessary to identify, locate or dispose of

property subject to forfeiture, in accordance with Federal Rule of Criminal Procedure 32.2(b)(3).”); Fed.

R. Crim. P. 32.2(b)(3) (authorizing the conduct of “any discovery the court considers proper in

identifying, locating, or disposing of the property” subject to forfeiture); Fed. R. Civ. P. 69(a)(2) (“[i]n

aid of the judgment or execution, the judgment creditor or a successor in interest whose interest appears

of record may obtain discovery from any person—including the judgment debtor—as provided in these

rules or by the procedure of the state where the court is located.”); 28 U.S.C. § 3105(a) (authorizing the

government, when seeking to enforce a criminal fine, to engage in discovery to determine a defendant’s

financial resources in the manner discovery is authorized under the Federal Rules of Civil Procedure).

                  10.    Federal Rule of Civil Procedure 30, which governs the procedures for

depositions by oral examination, provides that a party “may, by oral questions, depose any

person, including a party, without leave of court except as provided in Rule 30(a)(2).” Under

Rule 30(a)(2), a party “must obtain leave of court, and the court must grant leave to the extent

consistent with Rule 26(b)(1) and (2) . . . if the parties have not stipulated to the deposition

and the if the deponent is confined in prison.” Fed.R.Civ.P. 30(a)(2).

                  11.    Hallinan is a federal inmate, and he remains in federal custody until

October 2030. Hallinan’s counsel has represented that he will oppose this motion.

                  12.    The government submits that cause exists under Rule 30(a)(2) to grant the

requested relief. The applicable discovery rules allow for the deposition. The information

                                                     3
          Case 2:16-cr-00130-ER Document 680 Filed 12/18/19 Page 5 of 6



sought by the government also is relevant to its efforts to collect the outstanding criminal fine

and forfeiture money judgments ordered by this Court. Accordingly, the government requests

that this Court grant the motion.

               WHEREFORE, for the reasons explained above, the government requests that this

Court grant the motion.

                                              Respectfully submitted,

                                              WILLIAM M. McSWAIN
                                              United States Attorney

                                               /s/ Mark B. Dubnoff
                                              MARK B. DUBNOFF
                                              MARIA M. CARRILLO
                                              LAUREN R. BAER
                                              Assistant United States Attorneys




                                                 4
          Case 2:16-cr-00130-ER Document 680 Filed 12/18/19 Page 6 of 6



                                  CERTIFICATE OF SERVICE

                IT IS HEREBY CERTIFIED that a true and correct copy of the foregoing was filed

electronically (and thus is available for viewing and downloading from the ECF system) and served by

electronic mail, upon:


Edwin J. Jacobs, Jr
Jacobs and Barbone
1125 Pacific Avenue
Atlantic City, NJ 08401
Counsel for Charles M. Hallinan

Michael M. Rosensaft
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022-2585
Counsel for Charles M. Hallinan

Andrew K. Stutzman
Stradley Ronon Stevens & Young, LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
Counsel for Charles M. Hallinan




                                                /s/ Mark B. Dubnoff
                                               MARK B. DUBNOFF
                                               Assistant United States Attorney

Date: December 18, 2019.




                                                   5
